DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 1-10 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 11-20, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 03/25/2022 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Amelia S. Brooks on 08/26/2022.
The application has been amended as follows: 
Amendment to the claims:

 	1. a container support for holding and closing a container, the container support comprising: 	a base assembly having a first side and a second side; 	a connector for connecting the container support to a frame, the connector attached to the first side of the base assembly; 	a handle assembly having a first side and a second side; 	a plurality of arms directly connected to the second side of the base assembly and to the first side of the handle assembly, wherein the plurality of arms, the base assembly, and the handle assembly are movable between a closed configuration and an open configuration, wherein the container is unsealed and open when the plurality of arms, the base assembly, and the handle assembly are in the open configuration, and wherein the container is sealed and closed when the plurality of arms, the base assembly, and the handle assembly are in the closed configuration; and 	one or more hinges defined on at least one of the base assembly or the handle assembly, the one or more hinges connecting the arms to at least one of the base assembly or the handle assembly for opening and closing the container support.
 	2. The container support of claim 1 further comprising a closer for closing the container when the arms, the base assembly, and the handle assembly are in the closed configuration.  
 	3. The container support of claim 2, wherein the closer includes a plurality of magnets for sealing the container.  
 	4. The container support of claim 3, wherein the plurality of magnets includes a first magnet attached to the second side of the base assembly and a second magnet attached to the first side of the handle assembly.  
 	5. The container support of claim 3, wherein the plurality of magnets includes a first magnet attached to a first arm, of the plurality of arms, and a second magnet attached to a second arm, of the plurality of arms, positioned opposite the first arm.  
 	6. The container support of claim 2, wherein the closer includes a push-to-open hinge.  
 	7. The container support of claim 1, wherein the connector includes a mount for securing the container support to the frame, the mount including at least one of a clamp, a hook, and an adhesive.  
  	8. The container support of claim 1 further comprising at least one detent configured to maintain the container support in either the open configuration or the closed configuration.
 	9. The container support of claim 1, wherein the plurality of arms includes a first arm, a second arm, a third arm, and a fourth arm, wherein the first arm and the second arm are connected to the second side of the base assembly via the one or more hinges defined on the base assembly, wherein the third arm and the fourth arm are connected to the first side of the handle assembly via the one or more hinges defined on the handle assembly, wherein the container support comprises one or more additional hinges, wherein the first arm is connected to the third arm via the one or more additional hinges, and wherein and the second arm is hinged to the fourth arm via the one or more additional hinges.  
 	10. The container support of claim 1, wherein the handle assembly includes a handle attached to the second side of the handle assembly.
 	11. Previously Presented) A method of containing vapors generated by collected waste, the method comprising: 	the container support of  claim 1; 	securing [[a]] the container support to [[a]] the frame,plurality of arms, the base assembly, and the handle assembly from [[a]] the closed configuration to [[an]] the open configuration, wherein the plurality of armsthe container within the container support; and 	adjusting the arms, the base assembly, and the handle assembly from the open configuration to the closed configuration, wherein the container is sealed and closed such that vapors generated by a collected waste is contained within the container when the arms, the base assembly, and the handle assembly are in the closed configuration.
 	12. The method of claim 11, wherein securing the container support to the frame comprises mounting the container support to the frame.
 	13. The method of claim 11, wherein the container includes a bag, and wherein securing the container within the container support comprises inserting the bag into the container support and folding a top of the bag over the arms.
 	14. The method of claim 13, wherein adjusting the plurality of arms, the base assembly, and the handle assembly from the closed configuration to the open configuration comprises moving the handle assembly away from the base assembly such that the closer disengages and the arms rotate into an opening configured to receive the collected waste, wherein the handle assembly is configured to be moved by a user by grabbing the handle  assembly.
 	15. The method of claim 13, wherein adjusting the arms, the base assembly, and the handle assembly from the open configuration to the closed configuration comprises moving the handle assembly toward the base assembly such that the closer engages and the arms rotate into the closed configuration configured to contain vapor generated by the collected waste within the container, wherein the handle assembly is configured to be moved by a user by grabbing the handle  assembly.
 	16. The method of claim 13, wherein the closer includes a push- to-open hinge, and wherein adjusting the arms, the base assembly, and the handle assembly from the closed configuration to the open configuration comprises pushing the handle assembly toward the base assembly such that the push-to-open hinge disengages and the arms rotate into an opening configured to receive the collected waste, wherein is configured to be pushed by a user by grabbing the handle assembly through the bag.
 	17. A method of manufacturing a container support, the method comprising: 	the container support of claim 1;
attaching [[a]] the connector to [[a]] the first side of [[a]] the base assembly;hingedly attaching [[a]] the plurality of arms to [[a]] the second side of the base assembly and to [[a]] the first side of [[a]] the handle assembly; and
attaching a closer to the second side of the base assembly and the first side of the handle assembly, wherein the closer closes [[a]] the container when the arms, the base assembly, and the handle assembly are in a closed configuration. 	18. The method of claim 17, wherein the closer seals the container.
19. The method of claim 17 further comprising forming a plurality of receptacles in the second side of the base assembly and the first side of the handle assembly, wherein the closer includes a plurality of magnets positioned within the receptacles.
 	20. The method of claim 19 further comprising adjusting the closer formed by the closer by adding or removing the magnets from the receptacles.
Reasons for Allowance
 	The following is an examiner’s statement of reasons for allowance: The prior art of record teaches the basic structure of a container support. However, the prior art of record have failed to teach at least the combination of  the container support for holding and closing a container, the container support comprising: a base assembly having a first side and a second side; a connector for connecting the container support to a frame, the connector attached to the first side of the base assembly; a handle assembly having a first side and a second side; a plurality of arms directly connected to the second side of the base assembly and to the first side of the handle assembly, wherein the plurality of arms, the base assembly, and the handle assembly are movable between a closed configuration and an open configuration, wherein the container is unsealed and open when the plurality of arms, the base assembly, and the handle assembly are in the open configuration, and wherein the container is sealed and closed when the plurality of arms, the base assembly, and the handle assembly are in the closed configuration; and one or more hinges defined on at least one of the base assembly or the handle assembly, the one or more hinges connecting the arms to at least one of the base assembly or the handle assembly for opening and closing the container support along with the other recitations as claimed in claims 1, 11 and 17.

The described deficiencies in the prior art of record are not made up by any other teachings in the prior art. Furthermore, there is no teaching, suggestion, or motivation to modify the prior art of record to arrive at the claimed invention, absent hindsight.  Accordingly, the claimed invention overcomes the prior art of record. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion


	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMAD IJAZ whose telephone number is (571)272-6280. The examiner can normally be reached M-F 11:00 am-10:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on 5712728227. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MUHAMMAD IJAZ
Primary Examiner
Art Unit 3631



/Muhammad Ijaz/Primary Examiner, Art Unit 3631